Exhibit PURCHASE AGREEMENT This Purchase Agreement (“Agreement”), dated as of September 17, 2008, is by and between Netcom Data Corp., a Georgia corporation (“Buyer”), and NetCom Data Corp of N.Y., a New York corporation (“NCNY”) and American Timeshare Associates, Inc., a New York corporation (“ATA;” ATA and NCNY to be collectively referred to as “Sellers”). RECITALS: WHEREAS, NCNY is a party to an Independent Sales Organization Agreement dated on or about May2, 1997, with Michigan National Bank (“MNB”), which agreement has been amended from time to time and provides for customers of Seller to utilize the merchant processing services offered by MNB and marketing of MNB’s merchant processing services by Seller to prospective customers (the “Seller Bank Agreement”); and WHEREAS, NCNY previously assigned a portion of its rights in and to the Seller Bank Agreement to ATA; and WHEREAS, Buyer entered into an Independent Sales Organization Agreement with MNB on or about February2, 1995, which agreement has been amended from time to time and provides for customers of Buyer to utilize the merchant processing services offered by MNB and marketing of MNB’s merchant banking services by Buyer to prospective customers (“Buyer Bank Agreement”); and WHEREAS, LaSalle Bank, N.A. (“Bank”) is the successor to MNB and was subsequently acquired by Bank of America Corporation.Bank now offers merchant processing services through LaSalle Merchant Services, LLC, a Bank of America affiliate, and has requested the termination of many services currently provided by Buyer and NCNY under the Seller Bank Agreement and the Buyer Bank Agreement; and WHEREAS, pursuant to this Agreement, at the Closing (as defined below), Sellers will assign all of their rights and obligations under the Seller Bank Agreement to Buyer and Buyer will purchase such rights and assume such obligations pursuant to the provisions of this Agreement and, contemporaneously therewith, the Buyer Bank Agreement and the Seller Bank Agreement will be consolidated and modified by a Service Agreement to be executed by Buyer and Bank on or before the Closing (“New Service Agreement”), pursuant to which Buyer will perform certain services currently provided by NCNY under the Seller Bank Agreement and will receive all payments due from LaSalle Bank, N.A., its successors and assigns, under the Seller Bank Agreement as modified by the New Service Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Purchase and Sale.On the date of the Closing (“Closing Date”), the Sellers shall sell and the Buyer shall buy all of Sellers’ rights and obligations under the Seller Bank Agreement, as modified by the New Service Agreement (“Assigned Rights”), and Buyer shall accept such assignment and by its execution of the New Service Agreement will assume all obligations of Sellers under the Seller Bank Agreement, as modified by the New Service Agreement (“Assumed Obligations”).The Assigned Rights will be transferred by Sellers to Buyer free of all liens, claims, interests, or encumbrances. 2.Purchase Price.The purchase price (“Purchase Price”) will equal $2,275,000.00, in cash, plus 3,200,000 shares of United eSystems, Inc. (“United”) Common Stock (“United Stock”), subject to adjustment and payable as follows:(a)$2,000,000.00 in cash (“Closing Payment”), payable by wire transfer within five (5) business days following the Closing; and (b)2,850,000 shares of United Stock (“Closing Stock”) to be issued to Sellers within five (5) business days following the Closing.Within five (5) business days after the Closing, Buyer will wire transfer an additional $250,000.00 (“Escrow Payment”) to Berenbaum, Weinshienk & Eason, P.C. (“Escrow Agent”), to be held in escrow pursuant to the provisions of this
